Citation Nr: 0006664	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1967 to June 1970.  He appealed to the Board of Veterans' 
Appeals (Board) from an April 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  As support for his claim, he twice testified at 
hearings, initially in November 1997 before a hearing officer 
at the RO, and more recently in October 1999 in Washington, 
D.C., before the undersigned Member of the Board.  During the 
latter hearing, the veteran and his representative indicated 
they are petitioning the Board to reopen a previously denied 
claim for service connection for an acquired psychiatric 
disorder-inclusive of both post-traumatic stress disorder 
(PTSD) and schizophrenia.  Therefore, this is the issue on 
appeal.  Also during the hearing, they submitted additional 
evidence for consideration by the Board, and they waived 
their right to have the evidence initially considered by the 
RO.  See 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  The veteran engaged in combat against enemy forces while 
serving on active duty in the Republic of Vietnam from 
January 1968 to January 1969.

2.  In September 1986, the Board denied the veteran's claim 
for service connection for a psychiatric disorder-inclusive 
of PTSD and schizophrenia; in March 1987, and later in 
September 1987, the RO denied his petition to reopen his 
claim for PTSD and, after being properly notified of those 
decisions, and of his procedural and appellate rights, he did 
not timely appeal.

3.  Medical and other evidence since has been submitted 
indicating the veteran has PTSD and related psychiatric 
illness, including schizophrenia, as a result of stressful 
experiences that he had while engaged in combat in Vietnam.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for a psychiatric disorder-
inclusive of PTSD and schizophrenia; therefore, the claim is 
reopened.  38 U.S.C.A. §§ 511(a), 5107, 5108, 7104(b), 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1100, 
20.1103, 20.1105 (1999).

2.  Resolving all reasonable doubt in his favor, the veteran 
has a psychiatric disorder that he incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military-or for disability resulting from 
aggravation during service of a preexisting disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Psychoses, such as schizophrenia, will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

If the condition at issue was first diagnosed after service, 
service connection nevertheless may be established by 
evidence demonstrating that it was, in fact, incurred during 
service-or, if applicable, by evidence showing that it was 
manifested to the requisite degree during the presumptive 
period after service.  See e.g., Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Additionally, the chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition during service, or during the applicable 
presumptive period after service, and that he still has such 
condition.  Such evidence, however, must be medical unless it 
relates to a condition as to which, under the relevant case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim still may be allowed on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service, or during the applicable presumptive 
period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Since, however, this case involves a request to reopen a 
previously denied claim for service connection, the laws and 
regulations pertaining to "finality" and reopening of such 
claims first must be considered.  When, as here, the Board 
has denied the claim, the denial is final unless the Chairman 
determines that reconsideration is warranted, or another 
exception to "finality" applies.  Otherwise, no claim based 
upon the same factual basis shall be considered.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  Similarly, 
decisions of the RO-if not timely appealed-are final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.  If, however, "new and material evidence" 
is submitted concerning the claim, then it must be reopened 
and the former disposition of it reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In considering whether a claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim must be reopened and evaluated on the basis of all of 
the evidence of record-both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The two-step 
analysis involves two questions:  (1) Is the evidence in 
question "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

It also must be noted that, for the purpose of determining 
whether a claim should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence-both new and old-create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Although records show that the RO included 
this as a requirement for reopening the claim in most of its 
earlier decisions, which was previously the practice of the 
VA in accordance with the case law of the United States Court 
of Appeals for Veterans Claims (Court)-formerly, the United 
States Court of Veterans Appeals-the RO ultimately 
considered the claim under the less stringent standard 
discussed in Hodge.  Furthermore, the RO subsequently 
apprised the veteran of its decision under that standard in a 
January 1999 Supplemental Statement of the Case (SSOC).  
Thus, he is not prejudiced in any way by the Board likewise 
considering his claim under this standard-particularly in 
light of the favorable disposition below.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The provisions of 38 U.S.C.A. § 5108 require consideration of 
all of the evidence submitted since the last final denial in 
order to determine whether the claim must be reopened and 
readjudicated on the merits.  The Board's September 1986 
decision involved consideration of the veteran's purported 
entitlement to service connection for various possible 
psychiatric disorders-inclusive of both PTSD and 
schizophrenia.  However, a few months later, in March and 
September 1987, the RO also denied his petition to reopen the 
PTSD component of his claim and, after being notified of 
those decisions, and of his procedural and appellate rights, 
he did not timely appeal.  Consequently, the Board's 
September 1986 decision marks the starting point for 
determining whether new and material evidence has been 
submitted for psychiatric conditions other than PTSD (e.g., 
schizophrenia), whereas the RO's September 1987 decision 
marks the starting point for determining whether new and 
material evidence has been submitted in regards to the PTSD 
component of the claim, in particular.  See Evans v. Brown, 
9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

When denying the claim in September 1986, the Board 
indicated, among other things, that there was no medical 
evidence of a clear clinical diagnosis of PTSD-to show the 
veteran actually had the condition.  The Board also indicated 
that, although there had been several alternative diagnoses 
of schizophrenia, there was nothing in the record suggesting 
that he had experienced symptoms associated with the 
condition either during service or to a compensable degree 
within the one-year presumptive period after his discharge 
from the military.  The absence of any competent medical 
nexus evidence-causally relating the schizophrenia to his 
military service-also proved to be fatal to the claim.  The 
RO made similar findings when denying the claim for PTSD in 
March and September 1987.

Medical and other evidence submitted at various times during 
the years since those decisions, however, confirm, not only 
that the veteran has both PTSD and schizophrenia, but also 
that there is probably a correlation between him developing 
the conditions and stressful incidents that occurred 
coincident with his combat service in Vietnam.  Of particular 
note, this evidence includes:  1) records of treatment he 
received during October 1986 in a VA outpatient clinic, and 
later during some unspecified time in 1987 at the Spokane 
Community Mental Health Center, when his doctors diagnosed 
both PTSD and schizophrenia and attributed the PTSD to 
"severe Vietnam combat;" 2) records of a psychiatric 
evaluation that he underwent in January 1989, for the State 
of Washington's Department of Social and Health Sciences, 
when both conditions again were diagnosed; 3) records of 
treatment he received in June 1991 from a private clinical 
psychologist, who likewise diagnosed both PTSD and 
schizophrenia; 4) records concerning treatment he received at 
the Sacred Heart Medical Center in February, November, and 
December 1992, which also contain diagnoses of both PTSD and 
paranoid schizophrenia, but, more importantly, which also 
contain notations, albeit primarily by history, indicating 
that his PTSD is a residual of his service in Vietnam; 
5) records of treatment he received in August 1994 while 
hospitalized at a VA medical center (VAMC), when his doctors 
again diagnosed PTSD; 6) the report of a January 1997 VA 
general medical examination, wherein the evaluating physician 
reiterated that the veteran had a history of both PTSD and 
schizophrenia, and that his PTSD "probably led to" his 
schizophrenia; and 7) the report of an August 1998 evaluation 
by a private clinical psychologist, who diagnosed 
schizophrenia and a depressive disorder (not otherwise 
specified), and indicated the veteran had been experiencing 
psychiatric symptoms since "at least the mid-1970s," which 
was only a few years after his discharge from the military.  
That doctor went on to note that the veteran's symptoms 
likely had "waxed and waned" since their inception, with 
various periods of relative stability alternating with acute 
decompensations and emergent hospitalizations.

When considered collectively, this evidence is both new and 
material to the case because it confirms that the veteran has 
psychiatric impairment of various sorts, including PTSD and 
paranoid schizophrenia; that he has experienced these 
conditions for many years; and that they are a residual of 
his service in Vietnam during the war.  Consequently, since 
these records contain diagnoses confirming the presence of a 
current disability due to psychiatric illness, and suggest a 
possible relationship to his service in the military, which 
was not established in all respects when the Board denied his 
claim in September 1986, or when the RO subsequently denied 
his petition to reopen his claim for PTSD in March and 
September 1987, the evidence is sufficient to reopen the 
claim.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded"-meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence cited for 
reopening the claim for psychiatric illness also 
is sufficient to well ground it.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

During the veteran's hearings, he alleged that he has been 
experiencing a litany of psychiatric symptoms since he was 
stationed in Vietnam.  He also claimed that, while there, he 
participated in the TET Offensive and the siege at Hue, and 
that, in the course of his combat service, his unit came 
under severe mortar attacks ("was overrun") by enemy 
forces-resulting in numerous casualties.  He said that about 
82 of the 85 men in his unit were killed.  He also said that, 
on one occasion, a fellow soldier situated right next to him 
was shot in the eye and had to be medevacuated away for 
treatment.  In other testimony during his hearings, 
he described other stressful experiences in Vietnam, most of 
which concerned him being in constant fear for his life due 
to the gravity of the situation and circumstances.  He also 
said that disciplinary actions ("Article 15" sanctions) 
that he received during service were, in actuality, a by-
product of his psychiatric illness.

As a means of verifying the stressors the veteran alleges he 
experienced in Vietnam, the RO contacted the U.S. Army and 
Joint Services Environmental Support Group (ESG).   In 
response, that agency submitted a letter in February 1996 
along with various other documentary records concerning the 
veteran's service in Vietnam (e.g., copies of his personnel 
records, morning reports, extracts of operational reports, 
etc.).  The records indicate that numerous casualties 
occurred on January 3, 1968, but that was about 7 days prior 
to when the veteran arrived in Vietnam on January 10th of 
that year.  Moreover, the records go on to note that his unit 
in Vietnam (Battery B, 1st Battalion, 21st Artillery) was not 
mentioned in any of the documents concerning a mortar attack 
at An Khe on January 27, 1968, after he arrived.  Obviously 
then, this evidence is not favorable to his claim.  However, 
there is other probative evidence of record that is.

The other records on file that are more favorable to the 
claim include additional portions of the veteran's service 
personnel records, which, as the Board noted in its September 
1986 decision, indicate he was an "ammunitions handler" in 
his artillery unit.  While this is not, in and of itself, 
necessarily indicative of combat, per se, it does at least 
provide some plausible basis for concluding that he did 
engage in combat against enemy forces in Vietnam-
particularly in light of the information listed on his DD 
Form 214 concerning his commendations and using the 
guidelines set forth for making these determinations in a 
precedent opinion of the VA General Counsel.  See VAOPGCPREC 
12-99 (October 18, 1999); see also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Records also show that, in August 1970, only 2 months after 
his discharge from the military, the veteran consulted a 
doctor for complaints of epigastric pain-which he said he 
had been experiencing since returning from Vietnam.  He went 
on to note that food relieved his pain, and that he had not 
experienced any vomiting or diarrhea.  Less than 5 years 
later, in March 1975, he returned to the clinic for treatment 
of "situational anxiety," noting that he had not been able 
to eat in 2 days.  He experienced additional anxiety in March 
1977, and he received treatment for it while hospitalized at 
a VAMC.  More importantly, his doctors attributed his 
recurring epigastric discomfort ("Irritable Bowel 
Syndrome"), including that he earlier had experienced in 
Vietnam, to his ongoing anxiety caused by "stress."  
That evidence, when considered in conjunction with the more 
recent evidence showing numerous diagnoses of PTSD and 
schizophrenia on various occasions during the years since, 
indicates he has experienced the same or very similar 
manifestations of symptoms.  The evidence also contains 
persuasive medical opinions, not only attributing his PTSD to 
the alleged stressful incidents in Vietnam, but also even 
clinically associating his PTSD with his schizophrenia, 
thereby lending even further credence to his claim.  See 
e.g., the records of the treatment he received on various 
occasions during 1986 and 1987 in the VA outpatient clinic, 
and at the Spokane Community Mental Health Center; the 
records of the treatment he received in February, November, 
and December 1992 at Sacred Heart Medical Center; and the 
report of the VA general medical examination he underwent in 
January 1997.  Also, in the August 1998 statement, the 
private clinical psychologist essentially concluded there has 
been continuity of psychiatric symptomatology virtually since 
the veteran's discharge from the military ("at least since 
the mid-1970s"), which, in turn, speaks directly to the 
issue of whether his earlier manifestations of his symptoms, 
shortly after service, were indeed indicative of a chronic 
disability of service origin, as required for service 
connection.  See 38 C.F.R. § 3.303(b); Savage, supra.  The 
Board therefore concludes they were.  Consequently, although 
there is evidence that does not support his claim, either in 
some respect or another, including portions of the January 
1997 VA psychiatric examination, and records of an evaluation 
he underwent several years earlier, in April 1984, there is 
equally compelling evidence corroborating his allegations 
that places the totality of the evidence, as a whole, 
into relative equipoise.  Hence, he receives the benefit of 
the doubt, and service connection is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder, inclusive of PTSD and schizophrenia, is 
granted, as is the claim for service connection.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
  The ESG is now referred to as the U.S. Armed Services Center for Research of Unit Records.

